Title: William Short to Thomas Jefferson, 12 November 1817
From: Short, William
To: Jefferson, Thomas


                    
                        Dear sir
                        Philadelphia
Nov: 12. 1817
                    
                    Your letter of the 14th ulto was recd here on the 24th. As soon as I found from it that Mr H. expected, & had a right to expect, I should execute the deed in question, I began the business. Yet it was not until today, that I have succeeded, after a third visit to the  Mayor’s office, to obtain the point. It is a most disagreeable corveé to pass through this office—There is always a croud there & mephitic air—& moreover the office is closed at 1. o’clock & I never, unless of necessity, leave my room before that hour. I now inclose the paper you sent me, signed sealed, witnessed, & proved before the Mayor, all in due form. And I hope it will answer all the purpose intended.   Had I attended to the matter properly I might have got the needful done before the Circuit court of the U.S. which was in session here, & it would have been much more convenient.
                    This I believe will terminate every thing relative to Ind. Camp  as between Mr H.  & myself—As yet this is not done as to Mr Carter—He last year sent me his bond for his debt arising thereon, payable in one year, that is in August 1817. He has probably never thought of the matter since, & will think me very unreasonable to ask for any thing further as he has given his bond—But I wrote to him by a neighbor of his who left us a few weeks ago, to ask him to make the payment to that neighbor. I hardly expect he will do so.
                    I have been much pleased to hear of the foundation of the Central College—I take a very sincere interest in this establishment, & you will confer a real favor on me if you will inform me of its progress, & particularly if the State should adopt it; which I hope & trust they will do, seeing the advantages it will posess—I wish you may succeed in getting the services of Cooper—He is a most remarkable man in his way, & is really a kind of prodigy—Correa  fears Coopers situation will not allow him to wait until 1819.—I wish both for Cooper’s sake & yours this may not be the case.
                    I observe that Monroe has appointed a Mr Beasly to the place  we wished for poor la Motte. I know that  this was done, whilst he hesitated, through the instrumentality of Mrs Mad:—The public think you have much weight in such things & would never believe, though it be true, that Mrs Mad: has more—It is always a misfortune to be made responsible in the public eye, for measures which one has no control over.—It was a crying injustice as to la Motte, who certainly had more claims than Mr Barnet or Mr Beaseley—But such things I suppose must be, since they are under all forms of Government.
                    
                        God bless you my dear sir—Believe me ever & faithfully yours
                        W short
                    
                